Name: 2007/623/EC: Commission Decision of 31 August 2007 setting up the High Level Group of Independent Stakeholders on Administrative Burdens
 Type: Decision
 Subject Matter: labour market;  accounting;  EU institutions and European civil service;  executive power and public service;  European construction
 Date Published: 2007-09-28

 28.9.2007 EN Official Journal of the European Union L 253/40 COMMISSION DECISION of 31 August 2007 setting up the High Level Group of Independent Stakeholders on Administrative Burdens (2007/623/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) On 24 January 2007 the Commission adopted the Communication entitled Action Programme for Reducing Administrative Burdens in the European Union (1), in which it announced its intention to take a transparent approach towards implementing this Action Programme by involving stakeholders from all over the European Union and continuously benefiting from their input. (2) The Action Programme was endorsed by the 2007 Spring European Council which underlined the goal of reducing administrative burdens by 25 % by 2012. (3) The Commission is already consulting and cooperating on this topic with Member States' experts through the High Level Group of National Regulatory Experts on Better Regulation, but with a view to ensuring an equally effective interaction with the other stakeholders, whose input is indispensable for reaching the ambitious reduction target, and in accordance with the aforementioned Communication, the Commission may need to call upon the expertise of specialists in an advisory body. (4) It is therefore necessary to set up a group of experts in the field of reduction of administrative burdens and to define its tasks and its structure. (5) The group should advise the Commission with regard to the Action Programme, in particular on administrative burden reduction measures suggested by the consultants, through internet consultation and local workshops in the Member States. (6) The group should be composed of high level independent stakeholders selected on the basis of their expertise in Better Regulation and/or the policy areas covered by the Action Programme. The Commission should ensure that the interests of small and large businesses, social partners, consumer and environmental organisations, including non-governmental organisations, are adequately represented. (7) Rules on disclosure of information by members of the group should be provided for, without prejudice to the Commissions rules on security as set out in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom (2). (8) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3). (9) It is appropriate to fix a period for the application of this Decision. The Commission will in due course consider the advisability of an extension, HAS DECIDED AS FOLLOWS: Article 1 The High Level Group of Independent Stakeholders on Administrative Burdens The High Level Group of Independent Stakeholders on Administrative Burdens, hereinafter referred to as the group, is hereby set up with effect from 31 August 2007. Article 2 Task The groups task shall be to advise the Commission with regard to the Action Programme for Reducing Administrative Burdens in the European Union whose aim is to reduce administrative burdens on businesses arising from EU legislation by 25 % by 2012. In particular, the group will:  provide advice on administrative burden reduction measures suggested by the consultants, through internet consultation and local workshops in Member States,  advise the Commission at its request on methodological issues that may arise in the Action Programme,  suggest which additional pieces of existing legislation could be included in the EU-wide measurement exercise, as necessary. The mandate is given for three years: it may be extended by Commission Decision. Article 3 Consultation 1. The Commission may consult the group on any matter relating to the implementation of the Action Programme for Reducing Administrative Burdens in the European Union. 2. The chairperson of the group may advise the Commission that it is desirable to consult the group on a specific question. The group shall not provide such advice unless being requested in writing by the Commission. Article 4 Membership  Appointment 1. The group shall be composed of up to 15 members. 2. The Commission shall first appoint the chairperson of the group. The members of the group shall then be appointed by the Commission in consultation with the chairperson from high level stakeholders with competence in the areas referred to in Article 2 and 3(1). The members shall be selected on the basis of their expertise in Better Regulation and/or the policy areas covered by the Action Programme. The Commission shall ensure that the interests of small and large businesses, social partners, consumer and environmental organisations, including non-governmental organisations are adequately represented. 3. The members shall be appointed in a personal capacity and shall advise the Commission independently of any outside influence in accordance with this decision. 4. Members of the group are appointed for a three-year term of office. They shall remain in office until such time as they are replaced or their term of office ends. 5. Members who are no longer capable of contributing effectively to the groups deliberations, who resign or who do not comply with the conditions set out paragraph 3 of this Article, or Article 287 of the Treaty may be replaced for the remainder of their term of office. 6. Members shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. 7. The names of members shall be published on the Internet site of the Directorate-General for Enterprise and Industry. The names of members shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. Article 5 Operation 1. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group. Such sub-groups shall be dissolved as soon as their objectives have been reached. Where appropriate, the opinion of existing stakeholder groups with sectoral expertise will be sought and transmitted to the group and sub-groups. 2. The Commission or the chairperson, in agreement with the Commission, may ask experts or observers with specific competence on a subject on the agenda to participate in the groups or sub-groups' deliberations if this is useful and/or necessary. 3. Information obtained by participating in the deliberations of a group or sub-group shall not be divulged if, in the opinion of the Commission, that information relates to confidential matters. 4. The group and its sub-groups shall normally meet on Commission premises in accordance with the procedures and schedule established by it. The Directorate-General for Enterprise and Industry shall provide secretarial services. 5. The group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission (4). 6. The Commission will in general publish on the Internet, in the original language of the document concerned, any relevant summary or conclusion resulting from the work of the group. Article 6 Meeting expenses The Commission shall reimburse travel and, where appropriate, subsistence expenses for members, experts and observers in connection with the groups activities in accordance with the Commissions rules on the compensation of external experts. The members, experts and observers shall not be remunerated for the services they render. Meeting expenses are reimbursed within the limits of the allocations annually set by the responsible Commission services. Article 7 Applicability The decision shall apply until three years after its adoption by the Commission. Done at Brussels, 31 August 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) COM(2007) 23 final, 24 January 2007. (2) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2006/548/EC, Euratom (OJ L 215, 5.8.2006, p. 38). (3) OJ L 8, 12.1.2001, p. 1. (4) See standard rules of procedure  Annex III of document SEC(2005) 1004.